Robinson, J.
(specially concurring). In March, ¿920, in the district court of Raimsey county, before Hon. C. W. Buttz, presiding judge, defendant and appellant was convicted of the crime of grand larceny and sentenced to imprisonment in the state’s prison for the term of one year. The information charges that on November 2, 1918, in Ben-' son county, the defendant did commit the crime of grand larceny; that he did then and there feloniously take, steal, and carry away by fraud and stealth 112 bushels of flax of the value of $406.58, the property of W. H. Shure, with intent to deprive the owner thereof. Appellant claims that the evidence does not justify the verdict.
(1) That there is no evidence that the complaining witness, W. H. Shure, had any title to the flax.
(2) That the flax was the property of one Johnson.
(3) That defendant has in his possession the proceeds of the flax and is able and willing to pay the same to Johnson or to Shure, as their right may be determined in a civil action.
(4) That the offense alleged was in the nature of embezzlement, and not larceny.
The information avers the facts constituting the offense which, is *850justly named “grand larceny.” If it please the defendant, he may call ii “grand embezzlement.” The name is of little consequence, as the offenses are alike and the penalty for either offense is precisely the same. The evidence shows that defendant committed the offense as alleged in the information. He became insolvent and to avoid bankruptcy proceedings and to satisfy claims of his creditors he conveyed to W. H. Shure his interest in about 13,000 acres of land with the crops thereon, and, with the exception of his homestead, he conveyed all his other property of every name and nature. And then he went with Shure and pointed out the property. He pointed out a quarter section known as the Johnson land, which the defendant held under a cropping lease and on which he had 100 acres of growing flax. Shure took possession of all the property. He paid for the harvesting and for the threshing of the flax. He hired defendant at $100 a month to look after the harvesting and threshing of the crops on the land. In time defendant gave Shure a statement showing 1,661 bushels of flax threshed and put in a special bin in the elevator at Knox. It included 770.42 bushels of flax grown and threshed on-the Johnson land; but it did not include 112 bushels of the flax which defendant had caused Harvey Weaver to carry away from the Johnson land and put in his own granary and keep for two weeks and then to haul and deliver to the St. Anthony elevator at Pleasant Lake and to the order of defendant. Then, on November 13, 1918, defendant called at the elevator and obtained for the 112 bushels of flax a check for $406.58, payable to the order of E. N. Dokken, a merchant at Pleasant Lake, who knew nothing of the flax and who had no interest in it. Defendant took the check to Dokken and asked him to indorse it, which he did, and returned it to defendant asking no questions. Then defendant cashed the check and gave no account of it. The whole affair was done so well and stealthily that Shure did not learn of it for over a year. The party who hauled the flax to Pleasant Lake elevator was given a jag for himself. He did not tell or make a fuss. No person told. No person knew anything of it only a mere circumstance — a link in the chain. The record does not show how Shure came to discover it; but sure he did it. The discovery makes one think of the powerful Sampson and his riddle. He wedded, a daughter of the Philistines and at the marriage feast put forth a ridclle to 30 of his Philistine guests. It was this : “Out of the eater came forth meat and out of the strong came forth sweetness.” Though the riddle was deep aftd obscure, in due time the. correct answer was given thus: *851“What is sweeter than honey and what is stronger than a lion?” The answer of Sampson was: “If ye had not plowed with my heifer, ye had not found out my riddle.” With the consent, of Ugland, when in the penitentiary on conviction for embezzlement, Shure obtained for his wife a divorce. Those who cunningly steal flax do not always keep in mind the verse of Robert Burns:
“Go tell the secrets of your breast When you meet with your bosom crony. But always keep a something left You’ll never tell to ony.”
Concerning the guilt of the defendant there is not a particle of doubt.
Bronson, J., being disqualified, did not participate.